Title: To James Madison from Tench Coxe, 2 April 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
Philada. April 2, 1807.

I add to the paper No. 1 the two inclosed papers.  You will excuse their rough form and the crudity of some parts.  I will indeavour to add further remarks on the other Articles.
This afternoon a federal merchant called on me and mentioned that a respectable French Merchant, who he named, had informed him that he had seen a letter from France to a friend here, stating as follows, that an action of 60 hours had taken place between the French & Russians, that the carnage on both sides was dreadful, that the Empr. Napoleon had finally detached 10.000 horse, I think under one of the Berthier’s, which after a wonderful rapid forced march had succeeded in completely turning the Russian rear, and that in consequence the French had completely routed them, at the expence of 52.000 Russians killed, wounded & prisoners.  The letter was stated to be of the 19th. or 21st. but I could not learn whether it was from Bordeaux or Paris.  It is not inserted or noticed in any of our evening papers, which I have seen, yet it appears, from my knowledge of the French gentleman, very satisfactorily established that there is such a letter.  The federal gentleman who also knows him well, believed the account.  I have the honor to be with perfect respect, dr. Sir, yr. mo. obedt. h. Serv.

Tench Coxe

